Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the claimed invention having a combination elements as recited in the claims for optimizing linear programing models using a set of solvers by 4receiving from a client device a request specifying a plurality of variables 5comprising set of sources and a set of objects; 6receiving a set of values from the set of sources, each value in the set of values 7specifying an object in set of objects; 8receiving a selection of a set of defined scenarios for the request and the set of 9values; 10generating a set of linear programming models based on the set of defined 11scenarios, the request, and the set of values; 12instructing the set of solvers to solve the set of linear programming models; and 13providing the client device with a set of results received from the set of solvers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The terminal disclaimer filed on 09/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The prior art made of record and not relied upon disclosing optimizations of linear programing models is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571) 270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/CHUONG D NGO/Primary Examiner, Art Unit 2182